DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “A type of iridium complexes”. In order to avoid potential issues under 35 U.S.C. 112 (b), Applicants are advised to amend this phrase to recite “An iridium complex”. Subsequently, Applicants are advised to amend claims 2-5 to recite “The iridium complex”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “the structural formula of the iridium complexes is represented by Formula (I)”. Applicants advised to amend this phrase to recite “the structural formula of the iridium complex is represented by Formula (I).” Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “in formula (I), Ar being selected from substituted or unsubstituted aryl groups with 6 to 30 carbon atoms, as well as substituted or unsubstituted heterocyclic aryl groups with 4 to 30 carbon atoms”. Applicants are advised to amend this phrase to recite “in formula (I), Ar is selected from the group consisting of substituted or unsubstituted aryl groups with 6 to 30 carbon atoms and substituted or unsubstituted heterocyclic aryl groups with 4 to 30 carbon atoms”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “R1 to R7 are each independently selected from hydrogen atoms, halogen atoms, cyano groups, nitro groups, hydroxyl groups, substituted or unsubstituted alkyl or cycloalkyl groups with 1 to 30 carbon atoms, fluoroalkyl groups, chloroalkyl groups, alkoxy groups, thioalkoxy groups, carboxyl groups with 1 to 30 carbon atoms, ester groups with 1 to 30 carbon atoms, acyl groups with 1 to 30 carbon atoms, substituted or unsubstituted amino groups with 1 to 30 carbon atoms, substituted or unsubstituted aryl groups with 6 to 30 carbon atoms, substituted or unsubstituted heterocyclic aryl groups with 4 to 30 carbon atoms”. Applicants are advised to amend this phrase to recite “R1 to R7 are each independently selected from hydrogen atoms, halogen atoms, cyano groups, nitro groups, hydroxyl groups, substituted or unsubstituted alkyl or cycloalkyl groups with 1 to 30 carbon atoms, fluoroalkyl groups, chloroalkyl groups, alkoxy groups, thioalkoxy groups, carboxyl groups with 1 to 30 carbon atoms, ester groups with 1 to 30 carbon atoms, acyl groups with 1 to 30 carbon atoms, substituted or unsubstituted amino groups with 1 to 30 carbon atoms, substituted or unsubstituted aryl groups with 6 to 30 carbon atoms, or substituted or unsubstituted heterocyclic aryl groups with 4 to 30 carbon atoms”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “one or more hetero atoms selected from B, N, O, S, P, P=O, Si and P with 4 to 30 ring carbon atoms”. Applicants are advised to amend this phrase “one or more hetero atoms selected from the group consisting of B, N, O, S, P, P=O, Si and P”. Appropriate correction is required.


Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “Ar is selected from substituted or unsubstituted aryl groups with 6 to 18 carbon atoms, as well as substituted or unsubstituted heterocyclic aryl groups with 4 to 18 carbon atoms”. Applicants are advised to amend this phrase to recite “Ar is selected from the group consisting of substituted or unsubstituted aryl groups with 6 to 18 carbon atoms, as well as substituted or unsubstituted heterocyclic aryl groups with 4 to 18 carbon atoms”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “R1 to R7 are each independently selected from hydrogen atoms, halogen atoms, hydroxyl groups, substituted or unsubstituted alkyl or cycloalkyl groups with 1 to 20 carbon atoms, fluoroalkyl groups, chloroalkyl groups, alkoxy groups, thioalkoxy groups, carboxyl groups with 1 to 20 carbon atoms, ester groups with 1 to 20 carbon atoms, acyl groups with 1 to 20 carbon atoms, substituted or unsubstituted amino groups with 1 to 20 carbon atoms, substituted or unsubstituted aryl groups with 6 to 18 carbon atoms, substituted or unsubstituted heterocyclic aryl groups with 4 to 18 carbon atoms”. Applicants are advised to amend this phrase to recite “R1 to R7 are each independently selected from hydrogen atoms, halogen atoms, hydroxyl groups, substituted or unsubstituted alkyl or cycloalkyl groups with 1 to 20 carbon atoms, fluoroalkyl groups, chloroalkyl groups, alkoxy groups, thioalkoxy groups, carboxyl groups with 1 to 20 carbon atoms, ester groups with 1 to 20 carbon atoms, acyl groups with 1 to 20 carbon atoms, substituted or unsubstituted amino groups with 1 to 20 carbon atoms, substituted or unsubstituted aryl groups with 6 to 18 carbon atoms, or substituted or unsubstituted heterocyclic aryl groups with 4 to 18 carbon atoms”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “Ar is selected from these substituted or unsubstituted groups:”. Applicants are advised to amend this phrase to recite “wherein Ar is substituted or unsubstituted and is elected from the group consisting of”. Furthermore, Applicants are advised to amend the phrase “pteridine, indole” to recite “pteridine and indole”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “R1 to R7 are each independently selected from hydrogen atoms or following substituted on unsubstituted groups”. Applicants are advised to amend this phrase to recite “R1 to R7 are each independently hydrogen or R1 to R7 are each independently substituted or unsubstituted are selected from the group consisting of”. Furthermore, Applicants are advised to amend the phrase “diphenylphosphine oxide, triphenyl silicon” to recite “diphenylphosphine oxide, and triphenyl silicon”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “Ar is selected from these substituted or unsubstituted groups:”. Applicants are advised to amend this phrase to recite “wherein Ar is substituted or unsubstituted and is elected from the group consisting of”. Furthermore, Applicants are advised to amend the phrase “pteridine, indole” to recite “pteridine and indole”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “R1 is selected from following substituted on unsubstituted groups”. Applicants are advised to 1 is substituted or unsubstituted and selected from the group consisting of”. Furthermore, Applicants are advised to amend the phrase “diphenylphosphine oxide, triphenyl silicon” to recite “diphenylphosphine oxide, and triphenyl silicon”.  Appropriate correction is required.

Applicant is advised that should claim 5 be found allowable, claims 9, 11, and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “A type of organic electroluminescent devices”. In order to avoid potential issues under 35 U.S.C. 112 (b), Applicants are advised to amend this phrase to recite “An organic electroluminescent device”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “the organic layer includes one kind of iridium complexes as shown by general formula (I)”.  Applicants are advised to amend this phrase to recite “the one more organic layers comprise an iridium complex given by general formula (I)”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “in formula (I), Ar being selected from substituted or unsubstituted aryl groups with 6 to 30 . Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “R1 to R7 are each independently selected from hydrogen atoms, halogen atoms, cyano groups, nitro groups, hydroxyl groups, substituted or unsubstituted alkyl or cycloalkyl groups with 1 to 30 carbon atoms, fluoroalkyl groups, chloroalkyl groups, alkoxy groups, thioalkoxy groups, carboxyl groups with 1 to 30 carbon atoms, ester groups with 1 to 30 carbon atoms, acyl groups with 1 to 30 carbon atoms, substituted or unsubstituted amino groups with 1 to 30 carbon atoms, substituted or unsubstituted aryl groups with 6 to 30 carbon atoms, substituted or unsubstituted heterocyclic aryl groups with 4 to 30 carbon atoms”. Applicants are advised to amend this phrase to recite “R1 to R7 are each independently selected from hydrogen atoms, halogen atoms, cyano groups, nitro groups, hydroxyl groups, substituted or unsubstituted alkyl or cycloalkyl groups with 1 to 30 carbon atoms, fluoroalkyl groups, chloroalkyl groups, alkoxy groups, thioalkoxy groups, carboxyl groups with 1 to 30 carbon atoms, ester groups with 1 to 30 carbon atoms, acyl groups with 1 to 30 carbon atoms, substituted or unsubstituted amino groups with 1 to 30 carbon atoms, substituted or unsubstituted aryl groups with 6 to 30 carbon atoms, or substituted or unsubstituted heterocyclic aryl groups with 4 to 30 carbon atoms”. Appropriate correction is required.


Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “one or more hetero atoms selected from B, N, O, S, P, P=O, Si and P with 4 to 30 ring carbon atoms”. Applicants are advised to amend this phrase “one or more hetero atoms selected from the group consisting of B, N, O, S, P, P=O, Si and P”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “alkoxy groups, and thioalkoxy groups”. Applicants are advised to amend this phrase to recite “alkoxy groups, or thioalkoxy groups”. Appropriate correction is required.

Use Claims 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10, 12, and 14-17 provide for the application of iridium complexes, but since the claims do not set forth any steps involved in the method/process, it is unclear what 
Additionally, 35 U.S.C. 101 reads as follows:

	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Thus, claims 10, 12, and 14-17 are also rejected under 35 U.S.C. 101 because the claimed recitation of a use, i.e. an application, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, and 15-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Qiao et al (CN 104804045, see attached English language translation).

Regarding claim 1, Qiao et al discloses the following compound (Page 5 – C2-13):

    PNG
    media_image1.png
    302
    337
    media_image1.png
    Greyscale
,
corresponding to recited Formula (I)), where Ar is an unsubstituted C4 heterocyclic aryl group, R1 is a C4 unsubstituted heterocyclic aryl group, and the recited groups R2-R7 are H.

Regarding claim 2, Qiao et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Ar is an unsubstituted C4 heterocyclic aryl group; R1 is a C4 unsubstituted heterocyclic aryl group, and the groups R2-R7 are H.

Regarding claim 3, Qiao et al teaches all the claim limitations as set forth above. In the compound of the reference the recited group Ar is a thiophene. The recited groups R2-R7 are H and the recited group R1 is thiophene.

Regarding claim 4, Qiao et al teaches all the claim limitations as set forth above. In the compound of the reference the recited group Ar is a thiophene. The recited groups R2-R7 are H and the recited group R1 is thiophene.



Regarding claim 15, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 16, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 17, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 8, Qiao et al discloses an organic electroluminescent device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode. The light emitting layer comprises the following compound (Page 5 – C2-13):

    PNG
    media_image1.png
    302
    337
    media_image1.png
    Greyscale
,
corresponding to recited Formula (I)), where Ar is an unsubstituted C4 heterocyclic aryl group, R1 is a C4 unsubstituted heterocyclic aryl group, and the recited groups R2-R7 are H.

In light of the above, it is clear that Qiao et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al (CN 104804045, see attached English language translation).

Regarding claim 1, Qiao et al discloses a compound of the formula Ir(L)n(X)3-n, where X is a bidentate ligand and n is an integer [1-3]. Thus, when n is three (3), the reference discloses the compound as IrL3. The ligand L is given as L2, i.e.

    PNG
    media_image2.png
    163
    181
    media_image2.png
    Greyscale
,
where Ar is an aryl group having 5 to 18 carbon atoms and R1-R7 are H or a C5-18 aryl group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed 

Regarding claim 2, Qiao et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Ar is an aryl group having 5 to 18 carbon atoms, encompassing Ar recited in the present claims. Furthermore, as discussed above, the reference discloses that the recited group R1-R7 are H.

Regarding claim 3, Qiao et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Ar is an aryl group having 5 to 18 carbon atoms. Thus, the reference discloses that Ar is benzene, Furthermore, as discussed above, the reference discloses that the recited group R1-R7 are H.

Regarding claim 4, Qiao et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Ar is an aryl group having 5 to 18 carbon atoms. Thus, the reference discloses that Ar is benzene, Furthermore, as discussed above, the reference discloses that the recited group R2-R7 are H, and the recited group R1 is benzene.

1-R7 are H. Thus, the reference discloses compound CP43 of the claims, i.e.

    PNG
    media_image3.png
    137
    185
    media_image3.png
    Greyscale
.

Regarding claim 6, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 7, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 9, Qiao et al teaches all the claim limitations as set forth above. As discussed above, the reference that the recited group Ar is an aryl group having 5 to 18 carbon atoms and R1-R7 are H. Thus, the reference discloses compound CP43 of the claims, i.e.

    PNG
    media_image3.png
    137
    185
    media_image3.png
    Greyscale
.

Regarding claim 10, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 11, Qiao et al teaches all the claim limitations as set forth above. As discussed above, the reference that the recited group Ar is an aryl group having 5 to 18 carbon atoms and R1-R7 are H. Thus, the reference discloses compound CP43 of the claims, i.e.

    PNG
    media_image3.png
    137
    185
    media_image3.png
    Greyscale
.

Regarding claim 12, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 13, Qiao et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Ar is an aryl group having 5 to 18 carbon atoms and R1-R7 are H. Thus, the reference discloses compound CP43 of the claims, i.e.

    PNG
    media_image3.png
    137
    185
    media_image3.png
    Greyscale
.

Regarding claim 14, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 15, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 16, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 17, Qiao et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in organic light emitting devices.

Regarding claim 8, Qiao et al discloses an organic electroluminescent device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and a light emitting layer, i.e. an n(X)3-n, where X is a bidentate ligand, and n is an integer [1-3]. Thus, when n is three (3), the reference discloses the compound as IrL3. The ligand L is given as L2, i.e.

    PNG
    media_image2.png
    163
    181
    media_image2.png
    Greyscale
,
where Ar is an aryl group having 5 to 18 carbon atoms and R1-R7 and H or a C5-18 aryl group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767